NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
TECHNOLOGY PATENTS LLC,
Plaintiff-Appellcmt, #
v.
T-MOBILE (UK) LTD., T-MOBILE AUSTRIA GMBH,
T-MOBILE CZECH REPUBLIC A.S., T-MOBILE
DEUTSCHLAND GMBH, T-MOBILE HUNGARY CO.
LTD., T-MOBILE NETHERLANDS B.V., AND
T-MOBILE SLOVENSKO A.S.,
Defendants-Appellees, `
AND
ADVANCED INFO SERVICE PLC, ALSO KNOWN
AS AIS, BELL MOBILITY INC., CSL NEW WORLD
MOBILITY LIMITED, CHINA MOBILE PEOPLES
TELEPHONE COMPANY LIMITED, NOW KNOWN
AS CHINA MOBILE HONG KONG COMPANY
LIMITED, KT FREETEL CO. LTD., NOW KNOWN
AS KT CORPORATION, SINGAPORE TELECOM
MOBILE PRIVATE LIMITED, SINGAPORE
TELECOMMUNICATIONS LIMITED, ALSO KNOWN
AS SINGTEL, SINGTEL OPTUS PTY LIMITED,
STARHUB MOBILE PTE LTD., AND TELSTRA
CORPORATION LIMITED,
Defen,dan,ts-Appellees,
AND

TECHNOLOGY PATENTS V. T-MOBILE 2
AMERICA MOVIL, S.A.B. DE C.V., CLARO, S.A.,
AMX ARGENTINA, S.A., AND RADIOMOVIL DIPSA,
S.A. DE C.V., ALSO KNOWN AS TELCEL,
Defendants-Appellees,
AND
BELGACOM MOBILE S.A., ALSO KNOWN AS
PROXIMUS, MOBILKOM AUSTRIA AG, SFR, ALSO
KNOWN AS SOCIETE FRANCAISE DE
RADIOTELEPHONE S.A., SMARTONE MOBILE
COMMUNICATIONS LIMITED, TANGO S.A.,
VODAFONE CZECH REPUBLIC A.S., VODAFONE
D2 GMBH, ALSO KNOWN AS VODAFONE
GERMANY, VODAFONE ESPANA S.A., VODAFONE
ESSAR LTD., VODAFONE HUNGARY MOBILE
TELECOMMUNICATIONS LTD., VODAFONE
IRELAND LTD., VODAFONE LIBERTEL B.V.,
VODAFONE LIMITED, ALSO KNOWN AS
VODAFONE UK, VODAFONE NETWORK PTY.
LTD., VODAFONE NEW ZEALAND, VODAFONE
OMNITEL N.V., VODAFONE PORTUGAL,
COMUNICACOES PESSOAIS, S.A., VODAFONE
TELEKOMUNIKASYON A.S., ALSO KNOWN AS
VODAFONE TURKEY, AND VODAFONE-PANAFON
HELLENIC TELECOMMUNICATIONS COMPAN`Y
S.A., ALSO KNOWN AS VODAFONE-PANAFON S.A.,
Defendcmts-Appellees,
AND
TNL PCS S.A., ALSO KNOWN AS OI,
Defen,dant-AppeIlee,
AND
BASE N.V.lS.A., E-PLUS MOBILFUNK GMBH & CO.
KG, AND KPN B.V.,
Defenclants-Appellees,
AND

3 TECHNOLOGY PATENTS V. T-MOBILE
BERMUDA DIGITAL COMMUNICATIONS LTD.,
Defendant-Appellee,
AND
BOUYGUES TELECOM S.A.,
Defendan,t-Appellee,
AND
CHUNGHWA TELECOM CO. LTD.,
FAR EASTONE TELCOMMUNICATIONS CO. LTD.,
AND TA1WAN MOBILE CO., LTD.,
Defendan,ts~Appellees, `
AND
CLICKA'I`ELL (PTY) LTD.,
Defendan.t-Appellee,
AND
FRANCE TELECOM ESPANA S.A., ALSO~KNOW`N
AS ORANGE SPAIN, FRANCE TELECOM S.A.,
MOBISTAR N.V., ORANGE AUSTRIA
TELECOMMUNICATION GMBH, FORMERLY
KNOWN AS ONE GMBH, ORANGE
COMMUNICATIONS S.A., ALSO KNOWN AS
ORANGE SWITZERLAND, ORANGE FRANCE S.A.,
ORANGE PLC, ALSO KNOWN AS ORANGE U.K.,
ORANGE S.A., ORANGE SLOVENSKO A.S., AND
VOX MOBILE S.A.,
Defendants-Appellees,
AND
H3G S.P.A., ALSO KNOWN AS 3 ITALIA,
HUTCHISON 3G AUSTRIA GMBH, HUTCHISON 3G
UK LIMITED, AND HUTCHISON
TELECOMMUNICATIONS (HONG KONG)
LIMITED,
Defendants-Appellees,

TECHNOLOGY PATENTS V. T-MOBILE 4
AND
KDDI CORPORATION,
Defendcmt-Appellee,
AND
PCCW MOBILE HK LIMITED,
Defen.dcmt-Appellee,
AND
YAHOO! INC.,
Defendant-Appellee,
AND
KABUSHIKl KAISHA NTT DOCOMO AND
SOFTBANK MOBILE CORP.,
Defendan,ts-Appellees,
AND
M3 WIRELESS LTD.,
Defendant-Appellee,
AND
NETCOM AS, NOW KNOWN AS TELIASONERA
NORGE AS AND TELIA DANMARK A/S,
Defendan,ts-Appellees,
AND
TMN-TELECOMUNICACOES MOVEIS NACIONAIS,
S.A.,
Defen,dant-Appellee,
AND
02 (GERMANY) GMBH & CO. OHG, 02 (UK)
LIMITED, 02 COMMUNICATIONS (IRELAND)
LTD., PEGASO PCS, S.A. DE C.V., TELEFONICA
MOVILES ARGENTINA, S.A., TELEFONICA
MOVILES ESPANA, S.A.U., TELEFONICA MOVILES
MEXICO, S.A. DE C.V., TELEFONICA 02 CZECH

5 TECHNOLOGY PATENTS V. T-MOBILE
REPUBLIC, A.S., TELEFONICA 02 EUROPE PLC,
ALSO KNOWN AS 02 PLC, TELEFONICA, S.A.,
VIVO PARTICIPACOES, S.A., AND VIVO, S.A.,
Defendants-Appellees,
AND
PANNON GSM TELECOMMUNTCATIONS LTD.,
SONOFON A/S, SWISSCOM MOBILE A.G., T_DC A/S,
TDC SVVITZERLAND AG, ALSO KNOWN AS
SUNRISE, TELENOR MOBIL A.S., AND TOTAL
ACCESS COMMUNICATION PLC, ALSO KNOWN
AS DTAC,
Defendcmts-Appellees,
AND _
SONAECOM-SERVICOS DE COMUNICACOES, S.A.,
Defendan.t-Appellee,
AND .
TELECOM ITALIA S.PA., TELECOM PERSONAL
S.A., TIM CELULAR S.A., AND TIM
PARTICIPACOES S.A., ALSO KNOWN AS TIM
BRAZIL,
Defendan,ts-Appellees,
AND
TRUE MOVE COMPANY LIMITED,
Defendant-Appellee,
AND
VVlND HELLAS TELECOMMUNICATIONS S.A. AND
WIND TELECOMUN1CAZIONI SPA,
Defendants-Appellees,
AND
AVEA ILETISIM HIZMETLERI A.S.,
Defendant-Appellee,
AND

TECHNOLOGY PATENTS V. T-MOBILE 6
T~MOBILE USA, INC.,
Defen.clant-Appellee,
AND
AT&T MOBILITY LLC,
Defendant-Appellee,
- AND
TELE-MOBILE COMPANY, ALSO KNOWN AS
TELUS MOBILITY,
Defendant-Appellee, 2
AND
ROGERS WIRELESS PARTNERSHIP,
Defendcmt-Appellee,
AND
MICROSOFT CORPORATION,
Defend0:n,t-Appellee, '
AND
PALM, INC.,
Defen,dcmt-Appellee,
AND
CELLCO PARTNERSI'IIP, D0lNG BUSINESS AS
VERIZON VVIRELESS,
Defendan,t-Appellee,
AND
HELIO, LLC AND SPRINT NEXTEL CORPORATION
Defendants-Appellees,
AND
LG ELECTRONICS MOBILECOMM U.S.A., INC.,
Defen,dcmt-Appellee,
AND

7 TECHNOLOGY PATENTS V. T-MOBILE
MOTOROLA, INC., NOW KNOWN AS MOTOROLA
SOLUTIONS, INC.,
Defendan,t-Appellee,
AND
IDEA CELLULAR LIMITED,
Defen.dant-Appellee,
AND
DEUTSCHE TELEKOM AG, MOBILEONE LTD.,
ORANGE LIMITED, 0RANGE NEDERLAND N.V.,
TURKCELL ILETISIM HIZMETLERI A.S., AND
UPSIDE VVIRELESS INC., ALSO KNOWN AS IPIPI,
Defendants,
AND
MOTOROLA MOBILITY, INC.,
1 n,ter1)en0r. __
2011-1581
Appea1 from the United States District C0urt for the
Dist1'ict of Mary1and in case n0. 07-CV-3012, Judge A1ex-
ander Wi11iams, J 11
0N MOTION
0RDER
America M0vil, S.A.B. de C.V., Clar0, S.A., AMX
Argentina, S.A., and Radi01n0vi1 DIPSA, S.A. de C.V.
move to substitute Steven R. Se1sberg as principal attor-
ney and t0 designate Sharon A. Israe1 as of c0unse1.

TECHNOLOGY PATENTS V, T-MOBILE
Upon consideration there0f,
IT ls ORDERED THA'1‘:
The motion is granted
FEB 1 0 2012
Date
Bryant C. Boren, Jr., Esq.
Doris Johns0n Hines, Esq.
Sharon A. Israe1, Esq.
Matthew J. Moore, Esq.
Ian N. Feinberg, Esq.
Roderick R. McKelvie, Esq.
Louis M. So1omon, Esq.
Kevin P. Anders0n, Esq.
Brian Wrn. Higg'ins, Esq.
Stefani E. Shanberg, Esq.
Stuart J. Sinder, Esq.
J ames W. Dabney, Esq.
Stephen B. Kinnaird, Esq.
Brian M. K0ide, Esq.
Wil1iam H. Burgess, Esq.
Deanne E. Maynard, Esq.
Michael J. McKeon, Esq.
R0bert C. Bertin, Esq.
George F. Pappas, Esq.
Jonathan E. Retsky, Esq.
Stephen S. Madsen, Esq.
Kevin Walsh, Esq.
Russe11 E. Levine, Esq.
Michae1M. Markman, Esq.
R0bert C. Nissen, Esq.
EdWard Han, Esq.
8
FOR THE COURT
/sf J an Horba1y
J an Horba1y
Clerk
FlLED
U.S. COUFIT 0F APPEALS FOH
THE FEDEFlAli C\RCUlT
FEB 1 0 2032
- HOHBAL\‘
JANCLERK

9
Brian C. Riope1le, Esq.
TECHNOLOGY PATENTS V. T-MOBILE
Ramsey M. A1-Sa1arn, Esq.
David L. Leicht1nan, Esq.
Andrew R. S0n1mer, Esq.
Joseph A. Rhoa, Esq.
Maxin:1iIian A. Grant, Esq.
Jay F. Ut1ey, Esq.
Adan:1 Gahtan, Esq.
Ada1n R. Alper, Esq.
Sc0tt R. MattheWs, Esq.
Steven J ay Y0ung, Esq.
Victor Siber, Esq.
Steven R. Selsberg, Esq.
s8
tv